 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.3
 
AGREEMENT FOR RE-ENGINEERING AND MANUFACTURE OF NEW BDS DEVICE



THIS AGREEMENT is made and entered into as of the date last entered below and
upon the payment of $20,000 to GT for previous services provided, which payments
must be made to GT by no later than August 15, 2010 ("the Effective Date"), by
and between Guided Therapeutics, Inc. ("GT"), a corporation having an address of
5835 Peachtree Corners East, Suite D, Norcross, GA 30092 and Biofield Corp.
("BZEC"), a Delaware corporation, having an office at 175 Strafford Avenue,
Wayne, PA 19087.  In addition, prior to commencing work on the subject project,
GT shall receive a further payment from BZEC of $250,000 towards the
re-engineering and development of that certain BDS technology, which payment
must be made to GT no later than January 30, 2011.


WHEREAS, MARK FAUPEL, PhD ("DR. FAUPEL") owns the exclusive rights in and to
technology relating to electrical and ionic methods, apparatus, and devices for
the in vivo and in vitro screening and diagnosis of disease states, including
the technology described in more detail below,


AND WHEREAS, BZEC has entered into an agreement with DR. FAUPEL of even date
herewith, to obtain the exclusive rights to utilize the technology described
herein and eventual ownership of same,


NOW THEREFORE, for and in consideration of the foregoing and the mutual
covenants and agreements contained herein, the parties hereto agree as follows:


1. Definitions


As used herein:


1.1 "Licensed Technology" means any technology pertaining to the utilization of
electrical, electropotential, or electrical impedance, for the noninvasive
screening, detection, or diagnosis of disease states in an organism, including
but not limited to:


(a) The patent application which describes the invention of utilizing extremely
low frequency electromagnetic fields for the screening and diagnosis of disease
states in an organism, and


1.2 "Licensed Method" means any method which is claimed in a patent application.


1.3 "Licensed Product(s)" means any product, including devices and disposable
components of the device system, which are claimed in a patent application.


1.4 "Agreement" means this Agreement including all Exhibits attached to this
Agreement together with any written amendments of any of the foregoing.
 
 




 
 

--------------------------------------------------------------------------------

 




2.  License


2.1  License.  Pursuant to that certain Agreement between BZEC and DR. FAUPEL,
DR. FAUPEL has granted to BZEC the exclusive right and license to use and
exploit the Licensed Technology to make, have made, use, market, lease, and sell
Licensed Products and, if that agreement is fulfilled BZEC will own the IP
rights to the Licensed Technology.


2.2  Developmental Information.  Upon execution of this Agreement and the
Agreement with DR. FAUPEL, DR. FAUPEL shall provide GT with the Licensed
Technology and all information relating to the development of the Licensed
Technology, including but not limited to blueprints, working drawings, and data
and information relating to manufacture of Licensed Products.


2.3  Ownership of Technology.  Upon the payment by BZEC of all monies agreed to
be paid to DR. FAUPEL under the Agreement between DR. FAUPEL and BZEC, the
latter will then own the Licensed Technology and all information relating to the
development of the Licensed Technology, including but not limited to blueprints,
working drawings, and data and information relating to manufacture of Licensed
Products.  If the Agreement between DR. FAUPEL and BZEC fails, then exclusive
title to the Licensed Technology and all information relating to the development
of the Licensed Technology, including but not limited to blueprints, working
drawings, and data and information relating to manufacture of Licensed Products
shall remain with DR. FAUPEL.


3.  Development and Re-engineering


3.1  GT agrees to use all reasonable efforts to develop the new Biofield BDS
Device ("Work"), as follows:


(a)  Plan.  The method and approximate timing of the development and
re-engineering of the new Biofield Device is set forth in Exhibit "A," hereto;


(b)  Cost.  Approximately $400,000 to $500,0000 (see Exhibit "A");


(c)  Timing.  Payment of the initial $250,000 must be made to GT no later than
January 30, 2011.  Completion of the re-engineering and development phase is
expected to occur within six (6) months of payment of the $250,000 to GT and
agreement by both BZEC and GT on product specifications, not including CE
inspection.


(d)  Interim Payments.  Within sixty (60) of the initial payment and GT's
commencement of Work, BZEC will pay $125,000 to GT.  Should GT not receive this
payment, GT reserves the right, at its sole discretion, to cease further work
until it receives the said payment or the Agreement terminates in accordance
with paragraph 7.1, below.


(e)  Final Payment.  Within thirty (30) days before the scheduled CE inspection,
BZEC will pay to GT the balance due.  Should GT not receive this payment, GT
reserves the right, at its sole discretion, to cease further work until it
receives the said payment or the Agreement terminates in accordance with
paragraph 7.1, below.
 
 
 
2

--------------------------------------------------------------------------------

 


4.  Manufacture of Units


4.1  Number of Units.  GT shall manufacture a minimum of 100 Biofield Prototypes
at cost (including parts, labor, warranty and overhead) plus a profit margin of
thirty-five (35%) percent.


4.2  Additional work.  Any other work requested of GT by BZEC beyond the scope
of the development, re-engineering and manufacturing described in sections 3 and
4.1 above,  will
be quoted in advance and then accepted (by Purchase Order) or rejected by BZEC.


5.  Additional Services.


5.1  Any other services requested by BZEC of GT shall be governed by a written
request for a quote and purchase order.


6.  Confidentiality


6.1  Agreement Terms.


(a)  During the term or this Agreement and for five (5) years thereafter, GT
shall not divulge to any third party any written information provided by BZEC
and prominently marked "CONFIDENTIAL" when so provided; provided, however, that
GT shall not be obligated to maintain as confidential any information now or
hereafter in the public domain through no fault of GT or any information ordered
to be divulged by a Court of competent jurisdiction, except that if BZEC shall
default on this Agreement, then this paragraph shall be of no effect.


7.  Term and Termination


7.1  Duration.  This Agreement shall commence upon the Effective Date.  This
Agreement shall terminate upon the completion by GT of the above-stated
tasks.  Should BZEC desire that GT manufacture additional Biofield Devices,
either a new contract may be entered by the parties hereto or the parties hereto
may amend this agreement.  If BZEC defaults in any payment to GT required by
this Agreement and remains in default for ten (10) business days after notice of
default from GT, GT may void this Agreement by sending written Notice in
accordance with paragraph 9.3.  If this Agreement shall be terminated as
immediately aforesaid, GT shall have no obligation to perform any further work
for BZEC or to return any monies paid to it by BZEC under this Agreement.  GT
will provide BZEC with copies of blueprints, working drawings, and data and
information relating to manufacture of Licensed Products which it has created
from the Effective Date to the default date.
 
 
 
3

--------------------------------------------------------------------------------

 


8.  Cooperation.


8.1  GT agrees to extend reasonable efforts to answer inquiries from any funder
of BZEC or its representatives, counsel or consultants regarding the
development, re-engineering and/or manufacture of the Biofield Devices in
accordance with this Agreement.


8.2  GT agrees to extend reasonable efforts to answer inquiries from any major
customer of BZEC or its representatives, counsel or consultant regarding the
development, re-engineering and/or manufacture of the Biofield Devices in
accordance with this Agreement.


9.  Miscellaneous and General


9.1  Interpretation.  The parties are equally responsible for the preparation of
this Agreement, and in any legal proceeding the terms hereof shall not be more
strictly construed against one party than the other.


9.2  Resolution of Disputes.  In the event the parties have a dispute or claim
of any kind arising under this Agreement that they are unable to resolve through
direct communications, such dispute shall be resolved through arbitration
pursuant to the rules of the American Arbitration Association; provided,
however, that (1) the Federal Rules of Evidence shall apply during any such
arbitration, (2) any discovery permitted during such arbitration shall be
completed within ninety (90) days of commencement of such arbitration, and (3)
such arbitration shall be held in Atlanta, GA if either party asserts a claim
against the other.


9.3 Notices.  All notices, statements and reports required or contemplated
herein by one party to the other shall be in writing and shall be deemed to have
been given upon delivery in person or upon the expiration of seven (7) days
after deposit in a lawful mail depository, registered or certified mail postage
prepaid, and addressed as follows:


If to BZEC:


Biofield Corp.
Suite One
175 Strafford Avenue
Wayne, PA 19087
ATTN: Mark S. Pearlstein, Esquire
Facsimile: 610-687-7757
E-mail: mspearls@att.net


If to Guided Therapeutics, Inc.:


Guided Therapeutics, Inc.
5835 Peachtree Corners East Suite D
Norcross, GA 30071
ATTN: Mark I. Faupel, Ph.D.
Facsimile: 770-242-8639
Email: mfaupel@guidedinc.com
 
 
 
 
 
4

--------------------------------------------------------------------------------

 


Either party hereto may change the address to which notices to such party are to
be sent by giving notice to the other party at the address and in the manner
provided above.  Any notice herein required or permitted to be given may be
given, in addition to the manner set forth above, by telex, facsimile or cable,
provided that the party giving such notice obtains acknowledge-ment by telex,
facsimile or cable that such notice has been received by the party to he
notified.  Notice made in this manner shall be deemed to have been given when
such acknowledgement has been transmitted.


9.4  Assignments and Inurement.  Except to the extent otherwise herein provided,
neither party shall grant, transfer, convey, sublicense or otherwise assign any
of its rights or delegate any of its obligations under this Agreement without
the prior written consent of the other, which consent shall not be unreasonably
withheld, except in connection with the reorganization or sale of substantially
all of the assets of the party's business or as otherwise explicitly permitted
in this Agreement, and any attempt to do so shall be of no effect.  This
Agreement shall be binding upon and inure to the benefit of the successors and
permitted assigns of the parties hereto.


9.5  Prior Inventory.  BZEC shall pay to GT the sum of $20,000, on or before
July 30, 2010, as full payment for any and all GT charges for storage of
existing BZEC materials stored at GT.  GT herein agrees that upon receipt of
this payment, for itself and for its affiliates, subsidiaries, directors,
officers, employees and any representative of any kind, it does release and
forever discharge BZEC and its affiliates, subsidiaries, directors, officers,
employees and any representative of any kind from any and all claims, demands,
damages, costs, expenses, loss of services, actions and causes of action,
arising from the storage of the aforesaid BZEC materials at GT.


9.5 (a)  Prior Inventory -- Removal.


BZEC shall be responsible to retrieve, within sixty (60) days of the Effective
Date of this Agreement, at its sole cost and expense, all BZEC materials
currently at GT, including but not limited to old devices, schematics,
brochures, etc.   If BZEC should fail to retrieve the aforesaid materials within
the specified time, ownership of these materials shall, without more, revert to
GT.


9.6  Entire agreement.  This Agreement constitutes the entire Agreement between
GT and BZEC with respect to the subject matter hereof and shall not be modified,
amended or terminated except as herein provided or except by another agreement
in writing executed by the parties hereto.


9.7  Headings.  The section and paragraph headings are for convenience and are
not a part of this Agreement.


9.8  Severability.  All rights and restrictions contained herein may be
exercised and shall be applicable and binding only to the extent that they do
not violate any applicable laws and are intended to be limited to the extent
necessary so that they will not render this Agreement illegal, invalid or
unenforceable. If any provision or portion of any provision of this Agreement
not essential to the commercial purpose of this Agreement shall be held to be
illegal, invalid or unenforceable by a court of competent jurisdiction, it is
the intention of the parties that the remaining provisions or portions thereof
shall constitute their agreement with respect to the subject matter hereof, and
all such remaining provisions or portions thereof shall remain in full force and
effect. To the extent legally permissible, any illegal, invalid or unenforceable
provision of this Agreement shall be replaced by a valid provision which will
implement the commercial purpose of this illegal, invalid or unenforceable
provision.  In the event that any provision essential to the commercial purpose
of this Agreement is held to be illegal, invalid or unenforceable and cannot be
replaced by a valid provision which will implement the commercial purpose of
this Agreement, this Agreement and rights granted herein shall terminate.
 
 
 
5

--------------------------------------------------------------------------------

 


9.9  Choice of Law.  This Agreement is acknowledged to have been made in and
shall be construed in accordance with the laws of the State of Georgia, United
States of America; provided that all questions concerning the construction or
effect of Licensed Patents shall be decided in accordance with the laws of the
country in  which the particular patent application concerned has been filed or
granted, as the case may be.


9.10  Use of Names.  BZEC shall not use GT's name, or the name of any entity
affiliated with GT, in any advertisement or sales material unless it obtains the
prior written consent of GT or the entity proposed to be named, which consent
will not be unreasonably withheld or delayed.  The only exception to the
foregoing is that BZEC may use the name of GT and any entity affiliated with GT
(if required) for SEC filings.


IN WITNESS WHEREOF, GT has executed this Agreement and BZEC has caused this
Agreement to be executed by its duly authorized representative as of the day and
year written below.



 
GUIDED THERAPEUTICS, INC.
         
Date: July 27, 2010  
By:
/s/ Mark L. Faupel  
     
MARK L. FAUPEL, PH.D.,
     
CEO and PRESIDENT
         

 

 
BIOFIELD CORP.
         
Date: July 16, 2010     
By:
/s/ David Bruce Hong
     
David Bruce Hong
     
President       
         

 
 
 
 
 
6

--------------------------------------------------------------------------------

 


 